Title: To George Washington from Samuel Huntington, 14 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 14. 1781
                        
                        Your Excellency will receive enclosed, a resolve of Congress of the 13th Instant, relative to the Mode adopted
                            to pay the new Levies, recommending it to the several States to make Payment.
                        And also directing the future Application of Claimants for Settlement of Accounts, for Payment of liquidated
                            Accounts, for Rank, Discharges, Losses &c., or for resignation.
                        The former Part of this resolve respecting the new Levies, I presume is intended for those only who served
                            the last Campaign, and if any of them have received partial Payments from their regimental Paymasters, which is probable
                            as I am informed by the Paymaster General, Care should be taken to transmit the same to the respective States. I have the
                            Honor to be with the highest respect Your Excellency’s most obedient Servant
                        
                            Saml Huntington President
                        
                    